Order; Dissent to Order by Judge IKUTA; PER CURIAM Opinion.
*541ORDER
The majority opinion filed May 24, 2010, slip op. 7791, and appearing at 606 F.3d 606 (9th Cir.2010), is hereby amended as follows:
1. slip op. at 7795, line 26 [606 F.3d at 608]: replace “... [must]” with “facing the same issue in the future need only”.
2. slip op. at 7796, line 31 [606 F.3d at 609]: replace “Such was the case in Hayward. By holding that a federal habeas court may review the reasonableness of the state court’s application of the California ‘some evidence’ rule, Hayward necessarily held that compliance with” with “Given that under § 2254(a) federal courts may not review a state court decision absent a violation of federal law, the only possible basis for Hayward’s requirement that federal courts review California’s application of the ‘some evidence’ rule is that”.
With these amendments, the panel has voted to deny the petition for panel rehearing and the suggestion for rehearing en banc.
The full court was advised of the suggestion for rehearing en banc. A judge of the court requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc reconsideration. FED. R.APP. P. 35.
No further petitions for rehearing or rehearing en banc will be entertained.